Citation Nr: 0303653	
Decision Date: 03/04/03    Archive Date: 03/18/03

DOCKET NO.  94-16 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran, ex-wife, and a psychiatrist



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from September 1968 to June 
1970.  

By rating actions in August 1970 and March 1975, the RO 
denied service connection for a psychiatric disorder, 
characterized in the latter rating action as anxiety 
neurosis.  The veteran was notified of these decisions and 
did not appeal.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a January 1994 decision by the RO 
which denied service connection for PTSD.  A personal hearing 
at the RO was held in May 1994.  The Board remanded the 
appeal to the RO for additional development in March 1996.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim has 
been obtained by VA.  

2.  The veteran did not engage in combat with the enemy 
during military service.  

3.  The preponderance of the competent medical evidence 
establishes that the veteran does not meet the diagnostic 
criteria for PTSD.  

4.  The veteran does not currently have PTSD as a result of 
his period of active service.   
CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, 7104 (West 1991 and Supp. 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.304(f) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  The Act and implementing regulations essentially 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  

The Board finds that the passage of the VCAA and implementing 
regulations does not prevent the Board from rendering a 
decision on the claim on appeal at this time, and that all 
notification and development action needed to render a fair 
decision on this appeal has been accomplished.  

As a general rule, the change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  In this case, the veteran has been given every 
opportunity to provide evidence to support his claim, and all 
notification and development actions needed to render a fair 
decision on this issue has been accomplished.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Through past actions 
of the VA, the veteran was informed of what evidence he was 
expected to provide VA and of the type of evidence needed to 
establish entitlement.  The veteran was advised of the 
evidence that had already been obtained in the Statement of 
the Case (SOC) issued in March 1994, and in the Supplemental 
Statements of the Case (SSOC) issued in October 1994 and 
2001.  The veteran was also afforded two VA psychiatric 
examinations and testified before a hearing officer at the 
RO.  All pertinent records from VA and all private medical 
records from sources identified by the veteran have been 
obtained and associated with the claims file.  The veteran 
has not alleged the presence of any additional evidence which 
would be pertinent to his claim.  

Additionally, the veteran was notified of his rights under 
VCAA by letter in October 2001.  He was notified of VA's duty 
to assist under the newly enacted legislation and of the 
evidence obtained, and that he could submit additional 
evidence.  

Where the appellant has been fully notified and is aware of 
the type of evidence required to substantiate his claim, and 
where there has been extensive factual development of the 
case which indicates that no additional assistance would aid 
in further developing the claim, no further development 
pursuant to the VCAA is required.  Wensch v. Principi, 15 
Vet. App. 362 (2001), (citing Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  Accordingly, the Board will proceed with 
adjudication of this claim.   

Factual Background

The veteran's service medical records showed no complaints, 
findings, or diagnosis referable to any psychiatric problems 
during military service.  On a Report of Medical History for 
separation from service in April 1970, the veteran denied any 
problems with nightmares, trouble sleeping, depression or 
excessive worry, loss of memory, nervous trouble of any sort, 
or excessive drinking.  On separation physical examination at 
that time, his psychiatric status was normal.  

A handwritten statement from an unidentified physician at a 
psychiatric clinic received in January 1975 was to the effect 
that the veteran was a patient at the clinic since May 1974 
and carried the diagnosis of schizophrenia, simple type.  
According to the veteran, his symptoms started during 
military service.  

During a VA psychiatric examination in February 1975, the 
veteran complained of a worsening of his nervous condition, 
chest pains, poor impulse control, forgetfulness, difficulty 
driving in heavy traffic, and fear that he might loose his 
job with the health department.  On mental status 
examination, he was in good contact, talking rapidly in a 
normal pitched voice.  He was restless, fidgety and showed 
vegetative signs of increased anxiety.  His mood was 
depressed and his affect was appropriate to the expressed 
ideations.  Psychomotor was under considerable tension.  His 
stream of mental activity was normal in rate with relevancy 
in verbal productions.  His thinking was logical and 
realistic.  The content of thought revealed feelings of 
inadequacy and insecurity.  He spoke of occasional 
sleeplessness, headaches, and becoming depressed.  His 
sensorium was clear.  He was well oriented with a 
satisfactory memory, average level of intellectual 
functioning, diminished ability for mental concentration, 
superficial insight, and preserved judgment.  The diagnosis 
was anxiety neurosis.  

VA outpatient records show that the veteran was seen for 
psychiatric problems on numerous occasions from July 1976 to 
October 1977.  The records indicate that the veteran had 
difficulty getting along with people, was irritable and 
sometimes violent.  There were no complaints or any mention 
of symptoms related to military service or to Vietnam.  The 
predominant diagnosis was schizophrenia.  

A VA hospital summary report associated with the claims file 
in November 1977 showed that the veteran was hospitalized in 
October 1977 for bizarre activities, including incoherent 
speech, aggressive and destructive tendencies, hearing 
voices, and difficulty relating to people.  The veteran did 
not return from a weekend pass and was given an irregular 
discharge.  The diagnosis was schizophrenia, undifferentiated 
type.  

During A November 1977 VA psychiatric examination, veteran 
gave a history of aggressive and destructive behavior that 
led to his hospitalization.  He was casually dressed, unkempt 
and not very clean.  During the interview, he looked at the 
floor with his hands crossed and never looked at the 
examiner.  He was quiet and did not speak during the 
evaluation and responded only to the directions of his wife.  
The diagnosis was schizophrenia, undifferentiated type.  

By rating action in January 1978, the veteran was granted 
nonservice-connected disability pension for schizophrenia, 
undifferentiated type, severe (formerly anxiety neurosis).  

An undated, handwritten, private medical statement, received 
in June 1979 was to the effect that the patient was a Vietnam 
veteran who was treated for chronic schizophrenia from August 
1970 to January 1971.  Throughout the period of treatment, he 
evidenced a progressively emotional deterioration and was 
totally disabled.  His prognosis was very poor and continued 
treatment was recommended.  A cover letter from his wife, 
written in Spanish and translated into English, was to the 
effect that the veteran was treated for his nerves during 
military service and that he was first seen by the private 
doctor identified in the statement attached.  

A VA psychiatric examination in November 1979 indicated that 
the veteran was first hospitalized for psychiatric problems 
in 1976.  On examination, he was withdrawn and seclusive, and 
was uncommunicative throughout the interview.  According to 
his wife, the veteran heard imaginary voices, was afraid of 
the dark, and needed indirect light in his bedroom when 
sleeping.  He was restless at night, had outbursts of 
aggressive and destructive behavior, and made several suicide 
attempts in the past.  The diagnosis was schizophrenia, 
undifferentiated type, chronic.  

On VA psychiatric examination in March 1984, the veteran's 
appearance was disheveled and his personal hygiene was poor.  
His general behavior was completely inappropriate with marked 
overwhelming anxiety, restlessness, anger, and hostility.  He 
spoke in a loud voice.  At times, he had looseness of 
associations, but no flight of ideas.  His answers were 
relevant and coherent but markedly illogical.  His thought 
content dealt with referential and persecutory ideas, 
feelings of hopelessness and worthlessness, with persistent 
suicidal desires and ideation.  He was not oriented to time 
but was oriented to place and person.  The examiner opined 
that the veteran's disorientation was mostly due to his lack 
of concentration and attention secondary to his present 
condition.  His memory and intellectual functioning were also 
affected by his present condition.  His judgment was 
impoverished and his insight was lacking.  The veteran was 
also in treatment for alcohol dependence.  The diagnosis was 
schizophrenia, undifferentiated type with acute symptoms.  

The veteran's symptoms and the clinical findings on VA 
psychiatric examination in May 1987 were not materially 
different from those noted on earlier VA examinations.  The 
veteran reported that his recurring acts of self-mutilation 
were at the direction of voices that told him to do so.  He 
kept to himself most of the time and took long walks on his 
property, alone.  He reported that his dreams were very 
anxiety provoking and usually dealt with his combat 
experiences in Vietnam.  The diagnosis was schizophrenic 
disorder, undifferentiated type, chronic.  

A claim of service connection for PTSD was received from the 
veteran in August 1991.  In a statement received in October 
1992, the veteran reported that he was involved in 
"continuous engagement[s] with the enemy [and saw] many dead 
and wounded fellow servicemen and enemy soldiers."  

Copies of the veteran's military personnel records, 
associated with the claims file in December 1993, showed that 
he arrived in Vietnam on December 13, 1969 and was assigned 
to the 241st Transportation Company (Dep) as a Sr. Aviation 
Support Parts Specialist on December 22, 1969.  On March 11, 
1970, the veteran accidentally shot himself in his left great 
toe while cleaning his weapon.  He was hospitalized and 
subsequently transferred to back to the United States on 
March 28, 1970.  The veteran was not authorized to wear the 
Combat Infantry Badge and did not receive any awards or 
decorations denoting combat.  

In an introductory statement to a VA psychiatric examination 
in November 1993, the psychiatrist indicated that the 
veteran's claims file was very carefully reviewed prior to 
examination.  It was noted that the veteran had undergone 
extensive evaluations by the undersigned on two previous 
occasions, in 1984 and 1987.  The diagnosis on both occasions 
was schizophrenia, undifferentiated type.  In view of the 
veteran's claim of service connection for PTSD and the prior 
extensive evaluations and diagnosis, the psychiatrist 
recommended that the current examination be conducted by a 
board of psychiatrists that did not include the undersigned 
in order to give the veteran the benefit of doubt in terms of 
his new claim for a possible new diagnosis.  

The veteran reported that when he arrived in Vietnam, he saw 
many dead and severely wounded soldiers when he volunteered 
to donate blood.  He was always on guard duty and never 
worked in the occupational specialty that he was trained for.  
While taking garbage to the dump in Long Mai Valley two 
months after he arrived in country, he witnessed the apparent 
accidental killing of a Vietnamese worker by a U.S. soldier.  
He also witnessed how the Vietcong were hanged and their 
bellies opened.  On examination, he reported that he had 
constant recollections of his Vietnam experiences.  He 
complained of frequent homicidal ideas toward his wife and 
said that his family abandoned him because of his episodes of 
aggressive and violent behavior.  The diagnosis was 
schizophrenia, chronic, undifferentiated type with PTSD 
features.  

At a personal hearing at the RO in May 1994, the veteran 
testified that he was assigned to a support company that 
stored helicopter parts and delivered them by trucks to 
various outfits within the command, but said that he did not 
work in the occupational specialty that he was trained for.  
(T p.13).  At night he pulled guard duty.  He was shot at 
from a distance.  He did not offer a response to the question 
of whether he received incoming mortar or rocket attacks.  
There was another company on the mountain that engaged the 
enemy on a regular basis, and that his company was always on 
alert.  He complained of feeling sick because of anxiety from 
the constant heightened state of alert.  While cleaning his 
weapon after guard duty one morning, he forgot that there was 
a live round in the chamber and accidentally shot himself in 
the left great toe.  He described an incident when he donated 
blood to a severely injured soldier when he first arrived in 
Saigon.  His blood was directly transfused into the soldier, 
and that there were two badly mutilated, dead soldiers lying 
on tables next to him.  On another occasion while making 
deliveries, he saw a Vietcong shot, and, while he was still 
alive, they hung him from a tree and cut him in half with 
their bayonets.  The veteran shot the soldier twice himself.  
He had never forgotten that incident and had nightmares about 
it since.  He reported this incident to some psychiatrists in 
the past, but that he didn't tell everyone because he felt 
that they would laugh at him.  

A private psychiatrist testified that the veteran manifested 
symptoms which resembled schizophrenia and/or other forms of 
mental illness because of his alcohol abuse, but that the 
primary diagnosis was actually PTSD.  His reasoning was that 
the veteran reported symptoms related to memories of his 
Vietnam experiences when he first sought psychiatric help and 
that he had no previous psychiatric manifestations that 
resembled schizophrenia.  The veteran's ex-wife testified 
about the personality changes she saw in the veteran after he 
returned home from military service and of her experiences 
living with the veteran prior to their divorce in the early 
1990's.  

A VA psychiatric examination by a Board of psychiatrists was 
conducted in April 1998.  The veteran's claims file was 
thoroughly reviewed and discussed prior to the examination. 
He reported that he dreamed constantly about his Vietnam 
experiences, but on repeated questions for specific 
information, he replied that he could not be more specific.  
He referred to having seen soldiers who were severely 
wounded, saw a Vietcong killed in a garbage depot, that he 
was in a truck when other soldiers killed a Vietnamese, 
hanged him and split his belly open. He could not remember 
the dates or even the approximate dates of any of the 
incidents or where they took place. He could not recall how 
long he was in Vietnam or even how long he had been treated 
by the private psychiatrist.  In terms of cutting himself, he 
reported that he had an attraction to blood.  He did not 
mention that he was responding to commanding auditory 
hallucinations as he reported on several earlier 
examinations.  He referred to being irritable, isolated, and 
having difficulty getting along with people, and said that he 
felt that people were taking advantage of him.  He could not 
get Vietnam out of his mind.  However, when questioned about 
more specific information, he responded with vague answers or 
stated that he could not remember.  On mental status 
examination, there was no evidence whatsoever of any kind of 
disassociate episodes.  He became very angry and said that he 
should not be questioned about his Vietnam experiences 
because he could not remember.  The examiners noted that the 
veteran's memory difficulties were very selective.  He was 
not actively hallucinating, but he had very strong 
referential and paranoid ideas.  The affect he displayed was 
very inappropriate and his mood was tense, guarded, 
apprehensive and angry.  He was well oriented.  The examiners 
reiterated that the veteran's memory was selectively impaired 
and that he did not make any effort to answer questions.  The 
diagnoses included schizophrenia, residual type, substance 
use disorder, alcohol abuse, by record and history.  

The claims file includes several documents, including private 
medical reports and statements from the veteran, his wife, 
and his mother, which were written in Spanish and received at 
various times.  The documents were translated into English 
and associated with the claims file in December 2002.  A 
distillation of the pertinent information from those records 
is as follows:  An undated private doctors report, received 
in September 1978, indicated that the veteran was seen at 
that office beginning in August 1970, for treatment of pain 
in the left great toe associated with a nervous disorder and 
that he was referred to a psychiatrist.  A statement from the 
veteran, received in October 1979, was to the effect that he 
was treated for his nerves during service and requested that 
the VA consider his claim for service connection for a 
psychiatric disorder.  A letter from the veteran, dated in 
January 1984, was to the effect that he had not received an 
income questionnaire and requested to have another one sent 
to him.  A statement from the veteran's wife, received in May 
1986, referred to the veteran's prior treatment at a 
psychiatric clinic and at an orthopedic clinic.  In June 
1987, the veteran's wife signed a statement from the veteran 
to the effect that he was taken to a psychiatrist while he 
was in Vietnam in 1970, and that his nervous condition 
worsened everyday.  A letter from the veteran's mother, 
received in March 1988, referred to the veteran's hearing 
problems.  A progress noted dated in August 1991 included the 
diagnosis of schizophrenia.  A letter from the veteran in 
February 1992, requested a change in guardianship as he was 
getting a divorce from his wife who was his current guardian.  

A private psychiatric report, dated in January 1997, showed 
that the veteran was first evaluated for nightmares related 
to Vietnam in March 1994.  The veteran reported that a friend 
of his killed a Vietnamese in front of him and that this 
caused him great distress.  He also reported being shocked by 
seeing soldiers with different wounds when he went to give 
blood.  One was missing arms and another that was missing his 
legs.  In April 1995 and January 1997, the veteran talked 
about the many stressors he experienced in Vietnam.  On the 
later date, the veteran reported that he saw children 
carrying arms in several towns that he passed through in 
Vietnam and that this caused him a lot of nervousness and 
anguish.  He also reported that while on guard duty at night, 
they would shoot at anything that moved on the perimeter, and 
that in the morning they would go out and collect the bodies.  
The diagnoses included schizophrenic disorder, by history, 
and PTSD, symptomatic.  

In a statement received in February 1997, the veteran 
described the incident previously reported when he gave blood 
shortly after he arrived in Vietnam and of another incident 
in January 1970 when a Vietnamese was apparently killed by an 
American soldier who was subsequently taken away from the 
company area, never to be seen again.  The veteran reported 
that in February 1970, he was taking goods to Quin Wa when 
someone in the back of the truck spotted a Vietcong (VC) 
running away.  They shot the VC and then hung him up and shot 
him with bullets until all of his guts came out.  There were 
other people including children nearby and they began to fire 
at the veteran and his group.  They returned fire and the 
Vietnamese hid in the brushes and then disappeared.  The 
veteran also described the incident in which he accidentally 
shot himself in the left great toe.  

Analysis

Under the applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service, during a period of war.  38 U.S.C.A. § 1110 
(West 1991).  

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f) (2002); see also Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  

In June 1999, revised regulations concerning post traumatic 
stress disorder were published in the Federal Register which 
reflected the decision in Cohen v. Brown, 10 Vet. App. 128 
(1997).  The regulations were made effective from the date of 
the Cohen decision.  The regulations provide as follows:  

(f)	Post-traumatic stress disorder.  
Service connection for post-traumatic 
stress disorder requires medical evidence 
diagnosing the condition in accordance 
with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, 
between current symptoms and an in-
service stressor; and credible supporting 
evidence that the claimed in-service 
stressor occurred.  If the evidence 
establishes the veteran engaged in combat 
with the enemy and the claimed stressor 
is related to this combat, in the absence 
of clear and convincing evidence to the 
contrary, and provided that the clamed 
stressor is consistent with the 
circumstances, conditions, or hardships 
of the veteran's service, the veteran's 
lay testimony alone may establish the 
occurrence of the claimed in-service 
stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of 
this part and the claimed stressor is 
related to that prisoner-of-war 
experience, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.  

38 C.F.R. § 3.304(f) (as in effect prior to March 7, 2002).  

An additional amendment to 38 C.F.R. § 3.304(f) was enacted, 
effective from March 7, 2002.  The regulatory changes were 
primarily directed at claims involving service connection for 
PTSD due to personal assault.  The changes in the regulation 
pertaining to PTSD, as pertinent to this claim, were not 
substantive in nature.  As such, the veteran would not be 
prejudiced by the Board completing appellate action at this 
time.  

After carefully considering the evidence of record in light 
of the above criteria, the Board finds that the evidence does 
not support a finding of service connection for PTSD.  

The first element required to establish service connection is 
a diagnosis of PTSD.  In this regard, the Board notes that 
the evidentiary record includes a single diagnosis by a 
private psychiatrist to the effect that the veteran suffers 
from PTSD as a result of his experiences in Vietnam.  
However, that diagnosis was based entirely on the veteran's 
self-described history of events in service.  Additionally, 
the Board has reservations as to the validity of that 
diagnosis based on the psychiatrist's explanation of his 
diagnosis that he offered at the personal hearing at the RO 
in May 1994.  At that time, the psychiatrist opined that the 
primary diagnosis was PTSD and that the veteran's alcohol 
abuse had the effect of masking his symptoms of PTSD and/or 
projecting manifestations similar to those found in patients 
with schizophrenia.  He testified that because the veteran 
complained of problems related to his experiences in Vietnam 
when he was first seen for psychiatric problems, and because 
there was no prior history of any symptoms or manifestations 
of schizophrenia or any other psychiatric disorder, he 
believed that PTSD was the primary diagnosis.  

Although the veteran complained of nightmares and other 
problems related to Vietnam when he was first seen by the 
private psychiatrist in 1994, he never related any of his 
symptoms to military service or to Vietnam when he was 
evaluated on numerous occasions from 1976 to 1987.  While 
there were references to nightmares, anxiety, and other 
psychiatric symptoms prior to 1987, the veteran never 
discussed the nature of his nightmares or even remotely 
referred to Vietnam as the source of his problems until 1987.  
The Board finds this particularly significant in that the 
veteran now claims that he has been haunted by nightmares and 
intrusive thoughts of his "combat" experiences since he was 
in Vietnam and that he has never been able to forget about 
them.  The veteran did not elaborate on the nature of his 
reported nightmares until he was seen by the private 
psychiatrist in 1994.  At the same hearing, the 
representative stated that the veteran consistently 
maintained from the very beginning of his psychiatric 
treatment that his current problems were related to his 
experiences in Vietnam.  However, the evidentiary record 
shows the representatives assertion is inaccurate.  An 
exhaustive review of all of the medical reports of record 
fails to show any complaints or problems related to Vietnam 
prior to 1987, and no diagnosis of PTSD until 1994.  

On the other hand, the veteran was afforded two VA 
psychiatric examinations during the course of his appeal, 
most recently in April 1998.  The recent psychiatric 
examination was conducted by a board of psychiatrists for the 
specific purpose of determining the nature of his present 
psychiatric complaints.  After a comprehensive examination 
and review of all of the evidence in the claims file, 
including the reports from the private psychiatrist, the 
board offered a diagnosis of schizophrenia.  The Board finds 
the conclusion of the board of psychiatrists is more 
persuasive than that of the private psychiatrist, as it was 
based on a more comprehensive examination of both the veteran 
and the entire claims file.  The Board is also persuaded by 
the fact that no other psychiatrist has offered the diagnosis 
of PTSD.  While a VA examination in November 1993 indicated 
that the veteran had features of PTSD, the primary diagnosis 
was schizophrenia.  Again, the features of PTSD were based 
entirely on the veteran's self-described events of his 
claimed experiences in Vietnam.  

Assuming, for the sake of argument, that the question of a 
valid diagnosis of PTSD is in relative equipoise.  The Board 
finds numerous inconsistencies in the veteran's claimed 
stressors that raise serious questions as to his credibility.  

For example, the Board finds it significant that while the 
veteran testified at the personal hearing that he 
participated in the murder of a captured VC, he never 
reported participating in this incident to anyone, including 
his private psychiatrist.  Over the course of his treatment 
by the private psychiatrist, the most significant stressors 
that the veteran reported were seeing a friend of his kill, 
apparently by accident, a Vietnamese worker.  The veteran 
never mentioned that he participated in the killing of VC 
soldier to anyone before or since the hearing.  When examined 
by VA in November 1993 and April 1998, the veteran reported 
that he witnessed this event, but did not indicate that he 
participated.  Furthermore, the veteran reported that the VC 
was hung while he was still alive and that he was shot until 
his belly split open.  However, at the personal hearing, the 
veteran testified that after shooting and hanging the VC, the 
soldiers cut his belly open with their bayonets.  

The veteran was asked on several occasions to provide 
detailed information about his claimed stressors so that VA 
could attempt to verify the incidents.  However, the veteran 
did not provide any useful information such as the dates of 
any of the claimed incidents or the names of any individuals 
who were involved.  While the veteran described all of the 
claimed stressors as having occurred in the presence of 
others, he has not provided the name of a single person who 
could verify any of the claimed incidents.  The veteran's 
apparent contradictions and his failure to provide any 
detailed information concerning the claimed stressors in 
service raise serious questions as to his credibility.  There 
was no evidence of any psychiatric problems in service and no 
reported symptoms related to Vietnam until 1987, some 17 
years after his discharge from military service.  Although 
the veteran now claims to have been bothered by anxiety, 
frequent nightmares, and nervousness since he was in Vietnam, 
he specifically denied any trouble sleeping, nightmares, 
depression or excessive worry, or nervous trouble of any sort 
on his Report of Medical History for separation from service 
in April 1970, only five weeks after returning home from 
Vietnam and prior to his discharge from military service.  

The existence of a valid service stressor is a factual 
question for VA adjudicators, based on an assessment of the 
credibility and probative weight of all the evidence.  The 
Board is not bound to accept the veteran's uncorroborated 
accounts of alleged stressors during service, nor is the 
Board required to accept the unsubstantiated medical opinions 
that alleged PTSD had its origins in service.  This is 
particularly true where there has been a considerable passage 
of time between punitive stressful events recounted by a 
veteran and the onset of alleged PTSD.  Wood v. Derwinski, 
1 Vet. App. 190, 192 (1991), reconsidered, 1 Vet. App. 406 
(1991).  

Although the veteran asserts that he has PTSD that is 
attributable to service, he, as a lay person, is not 
competent to offer an opinion as to such questions of medical 
diagnosis or causation as presented in this case.  See 
Espiritu v. Brown, 2 Vet. App. 492 (1992).  

There is no evidence of record that verifies that the veteran 
was exposed to situations involving combat with the enemy nor 
was he awarded any medals for valor.  Since the veteran did 
not engage in combat with the enemy, his bare allegations of 
service stressors are insufficient; the stressors must be 
corroborated by official service records or other credible 
supporting evidence.  Zarycki v. Brown, 6 Vet. App. 91 
(1993); Doran v. Brown, 6 Vet. App. 283 (1994).  The 
veteran's official service records do not verify the alleged 
stressors, and he is unable to provide detailed information 
which could be used to attempt verification of alleged 
stressors.  Without such information, there is nothing the VA 
can do to assist with verification of stressors.  The duty to 
assist is not a one-way street.  Wood v. Derwinski, 1 Vet. 
App. 190 (1990).   


ORDER

Service connection for PTSD is denied.  



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

